Order, Supreme Court, New York County (Paul Wooten, J.), entered June 17, 2009, which, in an action for personal injuries and wrongful death arising out of a collision involving a vehicle operated by defendant Powell and owned by defendant Mercedes Benz USA, LLC, denied defendants’ motion pursuant to CPLR 2201 for a stay of proceedings pending Powell’s appeal of his criminal conviction of, inter alia, vehicular manslaughter and driving while intoxicated, unanimously affirmed, without costs.
Defendants do not argue that Powell’s pending appeal could result in a new trial, and otherwise fail to show how Powell’s testimony in this civil action could adversely affect him in any future criminal proceedings (see CPL 1.20 [16] [c] [“criminal action . . . terminates with the imposition of sentence or some other final disposition in a criminal court”]). Concur—Mazzarelli, J.P., Moskowitz, DeGrasse, Abdus-Salaam and ManzanetDaniels, JJ.